--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

          THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of
September 12, 2008, is made by and between Volcan Holdings, Inc., a Delaware
corporation (“Seller”), and Gregory Paul Byrne (the “Buyer”).

RECITALS

          A.      Seller owns all of the issued and outstanding common stock
(the “Shares”) of Dunn Mining Holdings, Inc., a Delaware corporation (the
“Company”), which Shares constitute, as of the date hereof, all of the issued
and outstanding capital stock of the Company.

          B.      Buyer holds 24,691,358 shares of common stock, $0.001 par
value per share, of Seller (the “Purchase Price Shares”), and Buyer has agreed
to transfer such shares back to Seller for cancellation (the “Repurchase”).

          C.      In connection with the Repurchase, Buyer wishes to acquire
from Seller, and Seller wishes to transfer to Buyer, the Shares, upon the terms
and subject to the conditions set forth herein.

          Accordingly, the parties hereto agree as follows:

          1.      Purchase and Sale of Stock.

                     (a)      Purchased Shares. Subject to the terms and
conditions provided below, Seller shall sell and transfer to Buyer and Buyer
shall purchase from Seller, on the Closing Date (as defined in Section 1(c)),
all of the Shares.

                     (b)      Purchase Price. The purchase price for the Shares
shall be the transfer and delivery by Buyer to Seller of the Purchase Price
Shares, deliverable as provided in Section 2(b).

                     (c)      Closing. The closing of the transactions
contemplated in this Agreement (the “Closing”) shall take place as soon as
practicable following the execution of this Agreement. The date on which the
Closing occurs shall be referred to herein as the Closing Date (the “Closing
Date”).

          2.      Closing.

                     (a)      Transfer of Shares. At the Closing, Seller shall
deliver to Buyer certificates representing the Shares, duly endorsed to Buyer or
as directed by Buyer, which delivery shall vest Buyer with good and marketable
title to all of the issued and outstanding shares of capital stock of the
Company, free and clear of all liens and encumbrances.

                     (b)      Payment of Purchase Price. At the Closing, Buyer
shall deliver to Seller a certificate or certificates representing the Purchase
Price Shares duly endorsed to Seller, which delivery shall vest Seller with good
and marketable title to the Purchase Price Shares, free and clear of all liens
and encumbrances.

--------------------------------------------------------------------------------

          3.      Representations and Warranties of Seller. Seller represents
and warrants to Buyer as of the date hereof as follows:

                     (a)      Corporate Authorization; Enforceability. The
execution, delivery and performance by Seller of this Agreement is within the
corporate powers and has been, duly authorized by all necessary corporate action
on the part of Seller. This Agreement has been duly executed and delivered by
Seller and constitutes the valid and binding agreement of Seller, enforceable
against Seller in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

                     (b)      Governmental Authorization. The execution,
delivery and performance by Seller of this Agreement requires no consent,
approval, Order, authorization or action by or in respect of, or filing with,
any Governmental Authority.

                     (c)      Non-Contravention; Consents. The execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby do not (i) violate the certificate of
incorporation or bylaws of Seller or (ii) violate any applicable Law or Order.

           4.      Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as of the date hereof as follows:

                     (a)      Enforceability. The execution, delivery and
performance by Buyer of this Agreement are within Buyer’s powers. This Agreement
has been duly executed and delivered by Buyer and constitutes the valid and
binding agreement of Buyer, enforceable against Buyer in accordance with its
terms, except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors' rights generally and by general equitable
principles.

                     (b)      Governmental Authorization. The execution,
delivery and performance by Buyer of this Agreement require no consent,
approval, Order, authorization or action by or in respect of, or filing with,
any Governmental Authority.

                     (c)      Non-Contravention; Consents. The execution,
delivery and performance by Buyer of this Agreement, and the consummation of the
transactions contemplated hereby do not violate any applicable Law or Order.

                     (d)      Purchase for Investment. Buyer is financially able
to bear the economic risks of acquiring an interest in the Company and the other
transactions contemplated hereby, and has no need for liquidity in this
investment. Buyer has such knowledge and experience in financial and business
matters in general, and with respect to businesses of a nature similar to the
business of the Company, so as to be capable of evaluating the merits and risks
of, and making an informed business decision with regard to, the acquisition of
the Shares. Buyer is acquiring the Shares solely for his own account and not
with a view to or for resale in connection with any distribution or public
offering thereof, within the meaning of any applicable securities laws and
regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration is available. Buyer has

- 2 -

--------------------------------------------------------------------------------

(i) received all the information he has deemed necessary to make an informed
investment decision with respect to the acquisition of the Shares, (ii) had an
opportunity to make such investigation as he has desired pertaining to the
Company and the acquisition of an interest therein, and to verify the
information which is, and has been, made available to him and (iii) had the
opportunity to ask questions of Seller concerning the Company. Buyer has
received no public solicitation or advertisement with respect to the offer or
sale of the Shares. Buyer realizes that the Shares are “restricted securities”
as that term is defined in Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act, the resale of the Shares is restricted by
federal and state securities laws and, accordingly, the Shares must be held
indefinitely unless their resale is subsequently registered under the Securities
Act or an exemption from such registration is available for their resale. Buyer
understands that any resale of the Shares by him must be registered under the
Securities Act (and any applicable state securities law) or be effected in
circumstances that, in the opinion of counsel for the Company at the time,
create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Buyer acknowledges and
consents that certificates now or hereafter issued for the Shares will bear a
legend substantially as follows:

          THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE
BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS
FROM SUCH REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF
THE SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES
ACT AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER
OF THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO
THE AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR
SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL
NOT VIOLATE THE SECURITIES LAWS.

          Buyer understands that the Shares are being sold to him pursuant to
the exemption from registration contained in Section 4(1) of the Securities Act
and that Seller is relying upon the representations made herein as one of the
bases for claiming the Section 4(1) exemption.

                     (e)      Liabilities. Following the Closing, Seller will
have no debts, liabilities or obligations relating to the Company or its
business or activities, whether before or after the Closing, and there are no
outstanding guaranties, performance or payment bonds, letters of credit or other
contingent contractual obligations that have been undertaken by Seller directly
or indirectly in relation to the Company or its business and that may survive
the Closing.

                     (f)      Title to Purchase Price Shares. Buyer is the sole
record and beneficial owners of the Purchase Price Shares. At Closing, Buyer
will have good and marketable title to the Purchase Price Shares, which Purchase
Price Shares are, and at the Closing will be, free and

- 3 -

--------------------------------------------------------------------------------

clear of all options, warrants, pledges, claims, liens and encumbrances, and any
restrictions or limitations prohibiting or restricting transfer to Seller,
except for restrictions on transfer as contemplated by applicable securities
laws.

                     (g)      Capitalization. As of the date hereof, Seller owns
the Shares, which shares represent 100% of the authorized, issued and
outstanding capital stock of the Company. The Shares are duly authorized,
validly issued, fully-paid, non-assessable and free and clear of any Liens.

          5.      Indemnification and Release.

                     (a)      Indemnification. Buyer covenants and agrees to
jointly and severally indemnify, defend, protect and hold harmless Seller, and
its officers, directors, employees, stockholders, agents, representatives and
affiliates (collectively, together with Seller, the “Seller Indemnified
Parties”) at all times from and after the date of this Agreement from and
against all losses, liabilities, damages, claims, actions, suits, proceedings,
demands, assessments, adjustments, costs and expenses (including specifically,
but without limitation, reasonable attorneys’ fees and expenses of
investigation), whether or not involving a third party claim and regardless of
any negligence of any Seller Indemnified Party (collectively, “Losses”),
incurred by any Seller Indemnified Party as a result of or arising from (i) any
breach of the representations and warranties of Buyer set forth herein or in
certificates delivered in connection herewith, (ii) any breach or nonfulfillment
of any covenant or agreement on the part of Buyer under this Agreement, (iii)
any debt, liability or obligation of the Company, whether incurred or arising
prior to the date hereof or after, (iv) any debt, liability or obligation of
Seller for actions taken prior to that certain share exchange by and between
Seller and Volcan Australia Corporation Pty Ltd, an Australian proprietary
company (the “Exchange”), including, without limitation, any amounts due or
owing to any former officer, director or Affiliate of Seller, (v) the conduct
and operations of the business of the Company whether before or after the
Closing, (vi) claims asserted against the Company whether arising before or
after the Closing, or (vii) any federal or state income tax payable by Seller
and attributable to the transaction contemplated by this Agreement or activities
prior to the Exchange or with respect to the Company after the Exchange.

                       (b)      Third Party Claims.

                               (i)      If any claim or liability (a
“Third-Party Claim”) should be asserted against any of the Seller Indemnified
Parties (the “Indemnitee”) by a third party after the Closing for which Buyer
has an indemnification obligation under the terms of Section 5(a), then the
Indemnitee shall notify Buyer (the “Indemnitor”) within 20 days after the
Third-Party Claim is asserted by a third party (said notification being referred
to as a “Claim Notice”) and give the Indemnitor a reasonable opportunity to take
part in any examination of the books and records of the Indemnitee relating to
such Third-Party Claim and to assume the defense of such Third-Party Claim and
in connection therewith and to conduct any proceedings or negotiations relating
thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Third-Party Claim. The expenses (including reasonable attorneys’ fees) of all
negotiations, proceedings, contests, lawsuits or settlements with respect to any
Third-Party Claim shall be borne by the Indemnitor. If the Indemnitor agrees to
assume the defense of any Third-Party Claim in writing

- 4 -

--------------------------------------------------------------------------------

within 20 days after the Claim Notice of such Third-Party Claim has been
delivered, through counsel reasonably satisfactory to Indemnitee, then the
Indemnitor shall be entitled to control the conduct of such defense, and shall
be responsible for any expenses of the Indemnitee in connection with the defense
of such Third-Party Claim so long as the Indemnitor continues such defense until
the final resolution of such Third-Party Claim. The Indemnitor shall be
responsible for paying all settlements made or judgments entered with respect to
any Third-Party Claim the defense of which has been assumed by the Indemnitor.
Except as provided in subsection (ii) below, both the Indemnitor and the
Indemnitee must approve any settlement of a Third-Party Claim. A failure by the
Indemnitee to timely give the Claim Notice shall not excuse Indemnitor from any
indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.

                               (ii)      If the Indemnitor shall not agree to
assume the defense of any Third-Party Claim in writing within 20 days after the
Claim Notice of such Third-Party Claim has been delivered, or shall fail to
continue such defense until the final resolution of such Third-Party Claim, then
the Indemnitee may defend against such Third-Party Claim in such manner as it
may deem appropriate and the Indemnitee may settle such Third-Party Claim, in
its sole discretion, on such terms as it may deem appropriate. The Indemnitor
shall promptly reimburse the Indemnitee for the amount of all settlement
payments and expenses, legal and otherwise, incurred by the Indemnitee in
connection with the defense or settlement of such Third-Party Claim. If no
settlement of such Third-Party Claim is made, then the Indemnitor shall satisfy
any judgment rendered with respect to such Third-Party Claim before the
Indemnitee is required to do so, and pay all expenses, legal or otherwise,
incurred by the Indemnitee in the defense against such Third-Party Claim.

                     (c)      Non-Third-Party Claims. Upon discovery of any
claim for which Buyer has an indemnification obligation under the terms of this
Section 5 which does not involve a claim by a third party against the
Indemnitee, the Indemnitee shall give prompt notice to Buyer of such claim and,
in any case, shall give Buyer such notice within 30 days of such discovery. A
failure by Indemnitee to timely give the foregoing notice to Buyer shall not
excuse Buyer from any indemnification liability except to the extent that Buyer
is materially and adversely prejudiced by such failure.

                     (d)      Release. Buyer, on behalf of himself and his
Related Parties, hereby release and forever discharges Seller and its
individual, joint or mutual, past and present representatives, Affiliates,
officers, directors, employees, agents, attorneys, stockholders, controlling
persons, subsidiaries, successors and assigns (individually, a “Releasee” and
collectively, “Releasees”) from any and all claims, demands, proceedings, causes
of action, orders, obligations, contracts, agreements, debts and liabilities
whatsoever, whether known or unknown, suspected or unsuspected, both at law and
in equity, which Buyer or any of his Related Parties now have or have ever had
against any Releasee. Buyer hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
Releasee, based upon any matter released hereby. “Related Parties” shall mean,
with respect to Buyer, (i) any Person that directly or indirectly controls, is
directly or indirectly controlled by, or is directly or indirectly under common
control with Buyer, (ii) any Person in which Buyer holds a Material Interest or
(iii) any Person with respect to which Buyer serves as a general partner or a
trustee (or in a

- 5 -

--------------------------------------------------------------------------------

similar capacity). For purposes of this definition, “Material Interest” shall
mean direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in a Person.

          6.      Definitions. As used in this Agreement:

                     (a)      “Affiliate” means, with respect to any Person, any
other Person directly or indirectly controlling, controlled by or under common
control with the first Person. For the purposes of this definition, “Control,”
when used with respect to any Person, means the possession, directly or
indirectly, of the power to (i) vote 10% or more of the securities having
ordinary voting power for the election of directors (or comparable positions) of
such Person or (ii) direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise, and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing;

                     (b)      “Governmental Authority” means any domestic or
foreign governmental or regulatory authority;

                     (c)      “Law” means any federal, state or local statute,
law, rule, regulation, ordinance, code, Permit, license, policy or rule of
common law;

                     (d)      “Lien” means, with respect to any property or
asset, any mortgage, lien, pledge, charge, security interest, encumbrance or
other adverse claim of any kind in respect of such property or asset. For
purposes of this Agreement, a Person will be deemed to own, subject to a Lien,
any property or asset which it has acquired or holds subject to the interest of
a vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such property or asset;

                     (e)      “Order” means any judgment, injunction, judicial
or administrative order or decree;

                     (f)      “Permit” means any government or regulatory
license, authorization, permit, franchise, consent or approval; and

                     (h)      “Person” means an individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

          7.      Miscellaneous.

                     (a)      Counterparts. This Agreement may be signed in any
number of counterparts, each of which will be deemed an original but all of
which together shall constitute one and the same instrument.

- 6 -

--------------------------------------------------------------------------------

               (b)      Amendments and Waivers.

                               (i)      Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.

                               (ii)      No failure or delay by any party in
exercising any right, power or privilege hereunder will operate as a waiver
thereof nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided will be cumulative and not exclusive of
any rights or remedies provided by Law.

                     (c)      Successors and Assigns. The provisions of this
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided that no party may assign,
delegate or otherwise transfer (including by operation of Law) any of its rights
or obligations under this Agreement without the consent of each other party
hereto.

                     (d)      No Third Party Beneficiaries. This Agreement is
for the sole benefit of the parties hereto and their permitted successors and
assigns and nothing herein expressed or implied will give or be construed to
give to any Person, other than the parties hereto, those referenced in Section 5
above, and such permitted successors and assigns, any legal or equitable rights
hereunder.

                     (e)      Governing Law. This Agreement will be governed by,
and construed in accordance with, the internal substantive law of the State of
Delaware.

                     (f)      Headings. The headings in this Agreement are for
convenience of reference only and will not control or affect the meaning or
construction of any provisions hereof.

                     (g)      Entire Agreement. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter of this
Agreement. This Agreement supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter
hereof of this Agreement.

                     (h)      Severability. If any provision of this Agreement
or the application of any such provision to any Person or circumstance is held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, the remainder of the provisions of this Agreement (or the
application of such provision in other jurisdictions or to Persons or
circumstances other than those to which it was held invalid, illegal or
unenforceable) will in no way be affected, impaired or invalidated, and to the
extent permitted by applicable Law, any such provision will be restricted in
applicability or reformed to the minimum extent required for such provision to
be enforceable. This provision will be interpreted and enforced to give effect
to the original written intent of the parties prior to the determination of such
invalidity or unenforceability.

- 7 -

--------------------------------------------------------------------------------

                     (i)      Notices. Any notice, request or other
communication hereunder shall be given in writing and shall be served either
personally, by overnight delivery or delivered by mail, certified return receipt
and addressed to the following addresses:

  (a)

If to Buyer:

       

Gregory Paul Byrne

 

9867 Okanagan Centre Road West
Lake Country, British Columbia, Canada

        (b)

If to Seller:

       

Volcan Holdings, Inc.
Level 34, 50 Bridge Street
Sydney, 2000 Australia
Attention: Pnina Feldman

       

With a copy to:

       

Haynes and Boone, LLP

 

1221 Avenue of the Americas, 26th Floor
New York, New York 10020
Attention: Rick A. Werner, Esq.

[Signature Page Follows]

- 8 -

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered, effective as of the date first above written.

VOLCAN HOLDINGS, INC.


By:/s/ Pnina Feldman
       Name: Pnina Feldman
       Title: President

 

/s/Gregory P. Byrne
Gregory Paul Byrne

 

 

--------------------------------------------------------------------------------